Case 4:17-cr-00016-TWP-VTW Document 85 Filed 02/14/20 Page 1 of 2 PageID #: 383




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )      Cause No.: 4:17-CR-0016 TWP-VTW
                                            )
 ZACHARY TALAMONTI,                         )
                                            )
                      Defendant.            )

                            SUBMISSION OF ADDITIONAL
                      EXHIBITS TO SENTENCING MEMORANDUM

        Comes now, Zachary Talamonti, by counsel, David J. Hensel, and hereby submits

 additional publicly filed exhibits supporting his previously filed Sentencing Memorandum [Dkt.

 No. 83].



 Dated: February 14, 2020                   /s/ David J. Hensel
                                            David J. Hensel, #15455-49
                                            HOOVER HULL TURNER LLP
                                            111 Monument Circle, Suite 4400
                                            PO Box 44989
                                            Indianapolis, IN 46244-0989
                                            (317) 822-4400
                                            (317) 822-0234 (fax)
                                            dhensel@hooverhullturner.com
Case 4:17-cr-00016-TWP-VTW Document 85 Filed 02/14/20 Page 2 of 2 PageID #: 384




                                                Cary J. Citronberg
                                                Zwerling Citronberg PLLC
                                                114 N. Alfred Street
                                                Alexandria, VA 22314-3011
                                                (703) 684-8000
                                                (703) 684-9700 (fax)
                                                cary@zwerling.com
                                                Attorneys for Defendant, Zachary Talamonti



                                   CERTIFICATE OF SERVICE

           I certify that on February 14, 2020, a copy of the foregoing Motion was filed

 electronically. Service of this filing will be made to all ECF-registered counsel by operation of

 the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                /s/ David J. Hensel
                                                David J. Hensel
                                                HOOVER HULL TURNER LLP


 1092923




                                                   2
